DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laufer et al. 2018/0315293 in view of Raja et al. US 2008/0001763.
Laufer discloses a dispensing and monitoring system for a facility, comprising: 
(Re claim 1) “a plurality of dispenser” (para 0005). “wherein the control system thereof is configured to capture information related to movements and/or activities of individuals within the facility to facilitate identifying, logging, mapping, and/or tracking of the movements and/or activities of the individuals throughout the facility” (abstract, para (0004)).
Laufer does not disclose each comprising at least one passive infrared radiation senor configured to capture infrared radiation of one or more individuals within a prescribed detection range, area, or zone covered by the at least one passive infrared radiation sensor, and a control system in communication with a power source and the at least one passive infrared radiation sensor, wherein the control system is configured to disconnect from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation of one or more individuals within the prescribed detection range, area, or zone, and to connect to the power source when the at least one passive infrared radiation sensor captures infrared radiation of one or more individuals within the prescribed detection range, area, or zone, wherein each of the plurality of dispensers are positioned at selected locations about the facility.
Raja teaches each comprising at least one passive infrared radiation senor configured to capture infrared radiation of one or more individuals within a prescribed detection range, area, or zone covered by the at least one passive infrared radiation sensor, and a control system in communication with a power source and the at least one passive infrared radiation sensor, wherein the control system is configured to disconnect from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation of one or more individuals within the prescribed detection range, area, or zone, and to connect to the power source when the at least one passive infrared radiation sensor captures infrared radiation of one or more individuals within the prescribed detection range, area, or zone, wherein each of the plurality of dispensers are positioned at selected locations about the facility (para 0017).
It would have been obvious to one skilled in the art to modify the system of Laufer to include each dispenser comprising at least one passive infrared radiation senor configured to capture infrared radiation of one or more individuals within a prescribed detection range, area, or zone covered by the at least one passive infrared radiation sensor, and a control system in communication with a power source and the at least one passive infrared radiation sensor, wherein the control system is configured to disconnect from the power source when the at least one passive infrared radiation sensor does not capture infrared radiation of one or more individuals within the prescribed detection range, area, or zone, and to connect to the power source when the at least one passive infrared radiation sensor captures infrared radiation of one or more individuals within the prescribed detection range, area, or zone, wherein each of the plurality of dispensers are positioned at selected locations about the facility because it saves energy and reduces electromagnetic noise.
(Re claim 2) “a plurality of badges carried by the individuals throughout the facility, each badge of the plurality of badges being configured to communicate with the plurality of dispensers to provide information identifying, mapping, and/or tracking of movements of the individuals throughout the facility” (abstract, para 0005).
(Re claim 3) “wherein each badge of the plurality of badges includes a transmitter configured to transmit a plurality of signals, each of the signals including signature information identifying a corresponding badge from which each signal is sent and an identifying code for identifying each signal” (abstract, para 0046).
(Re claim 4) “each signal of the plurality of signals is transmitted at a predetermined distance or at a predetermined signal strength, and wherein the control system of one or more dispensers of the plurality of dispensers is configured to determine a plurality of positions or movements of each badge in relation to the plurality of dispensers, based on the distance or signal strength of different signal of the plurality of signals received from each badge at the plurality of receivers” (abstract, para 0006,)
(Re claim 5) ”wherein the facility comprises a medical facility” (para 0003,0004). “at least one database configured to store information related to patients and the individuals moving throughout the medical facility, and wherein the dispensing and monitoring system is configured to cross-reference the information stored in the database with information identifying, mapping and/or tracking the movements of the individuals within the facility” (para 0057).
(Re claim 6) “wherein one or more dispensers of the plurality of dispensers includes a long range transmitter/receiver that facilitates communication between the one or more dispensers and a network, wherein the one or more dispensers transmits captured information related to movements and/or activities of the individuals to the network with the long range transmitter” (para 0077, 107 figure 9).
(Re claim 7) “wherein one or more of the plurality of dispensers include a sheet material dispenser, and/or one or more of the plurality of dispensers include a liquid dispenser” (para 0056).
Laufer discloses a method of monitoring movement of individuals in a facility comprising:
(Re claim 11) “a plurality of dispensers located about the facility” (para 0005). “identifying, logging, mapping, and/or tracking of the movements and/or activities of each individual in relation to each dispenser that detects the individual” (abstract, para 0004).
Laufer does not disclose capturing infrared radiation emitted by one or more of individuals moving within a prescribed detection range, area, or zone covered using at least one passive infrared radiation sensor, connecting the control system of the dispenser with a power source when the at least one passive infrared radiation sensor captures infrared radiation of one or more individuals within the prescribed detection range, area, or zone; and disconnecting control system of the dispenser of the plurality of dispenser from the power source of the dispenser when the at least one passive infrared radiation sensor does not capture infrared radiation of one or more individuals within the prescribed detection range, area, or zone.
Raja teaches capturing infrared radiation emitted by one or more of individuals moving within a prescribed detection range, area, or zone covered using at least one passive infrared radiation sensor, connecting the control system of the dispenser with a power source when the at least one passive infrared radiation sensor captures infrared radiation of one or more individuals within the prescribed detection range, area, or zone; and disconnecting control system of the dispenser of the plurality of dispenser from the power source of the dispenser when the at least one passive infrared radiation sensor does not capture infrared radiation of one or more individuals within the prescribed detection range, area, or zone (para 0017).
It would have been obvious to one skilled in the art to modify the system of Laufer to include capturing infrared radiation emitted by one or more of individuals moving within a prescribed detection range, area, or zone covered using at least one passive infrared radiation sensor, connecting the control system of the dispenser with a power source when the at least one passive infrared radiation sensor captures infrared radiation of one or more individuals within the prescribed detection range, area, or zone; and disconnecting control system of the dispenser of the plurality of dispenser from the power source of the dispenser when the at least one passive infrared radiation sensor does not capture infrared radiation of one or more individuals within the prescribed detection range, area, or zone because it saves energy and reduces electromagnetic noise.
	(Re claim 12) “transmitting one or more signals from a plurality of badges carried by the individuals throughout the facility; and receiving the one or more signals at one or more of the plurality of dispensers to facilitate the identifying, mapping, and/or tracking of movements and/or activities of the individuals throughout the facility” (abstract, para 0005).
(Re claim 13) “cross-referencing information related to the individuals stored in a database with information related to identified, mapped, and/or tracked movements and/or activities of the individuals” (para 0004, 0057).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laufer/Raja in view of Goerg et al. US 2006/0173576.
Laufer/Raja discloses the system as rejected above including dispensers in communication with a server.
Laufer/Raja does not disclose transmitting information from a set of drone dispensers of the plurality of dispensers to a lead dispenser of the plurality of dispensers including one or more alerts or notifications to the at least one lead dispenser if the one or more drone dispensers are experiencing an error condition, a low power condition, or a low supply condition.
Goerg teaches transmitting information from a set of drone dispensers of the plurality of dispensers to a lead dispenser of the plurality of dispensers including one or more alerts or notifications to the at least one lead dispenser if the one or more drone dispensers are experiencing an error condition, a low power condition, or a low supply condition (para 0165, figure 21,23).
It would have been obvious to one skilled in the art to modify the system of Laufer/Raja to include transmitting information from a set of drone dispensers of the plurality of dispensers to a lead dispenser of the plurality of dispensers including one or more alerts or notifications to the at least one lead dispenser if the one or more drone dispensers are experiencing an error condition, a low power condition, or a low supply condition because it reduces the need for ever dispenser to include a transmitter which can send information to the server, reducing the cost of multiple units.

Allowable Subject Matter
Claims 9,10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655